Citation Nr: 9921228	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for residuals of a (left) 
ankle injury.

3.  Entitlement to service connection for residuals of a (left) 
knee injury.

4.  Entitlement to service connection for a chronic stomach 
disorder, claimed as secondary to the chronic back disorder.

5.  Entitlement to service connection for a chronic liver 
disorder, claimed as secondary to the chronic back disorder.

6.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to the chronic back disorder.

7.  Entitlement to service connection for an irregular heart 
beat, claimed as secondary to the chronic back disorder.

REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The appellant had inactive reserve duty in the Maine Army 
National Guard from June 5, 1971 to June 26, 1991, which included 
multiple periods of active duty for training (ACDUTRA) and/or 
inactive duty training (INACDUTRA).  There was active duty 
service from August 1971 to December 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims seeking entitlement to service connection for 
the issues identified on the title page of this determination.

The case was previously before the Board in October 1996 and was 
remanded to the RO for additional evidentiary development.  
Following compliance with the Board's directives on Remand, the 
case is now returned to the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran was treated for one incident of thoracic muscle 
strain during a period of INACDUTRA; however, there is no 
competent evidence of record of any residual back disorder as a 
result of this injury; nor is there competent evidence that the 
veteran's subsequently diagnosed lumbar back disorder is the 
result of a disease or injury incurred or aggravated during a 
period of active service, ACDUTRA, or INACDUTRA or any incident 
therein.

3.  The veteran reported one incident of hurting his left knee 
during a period of INACDUTRA; however, there is no competent 
evidence of record of any residual knee disorder as a result of 
this claimed injury; nor is there competent evidence that the 
veteran's subsequently diagnosed left knee disorder is the result 
of a disease or injury incurred or aggravated during a period of 
active service, ACDUTRA, or INACDUTRA or any incident therein.

4.  The veteran has given a history of twisting his left ankle 
during a period of INACDUTRA or ACDUTRA, however, there is no 
competent evidence of record of any left ankle injury during any 
period of active service, ACDUTRA, or INACDUTRA; nor is there 
competent evidence that the veteran's subsequently diagnosed left 
ankle disorder is the result of a disease or injury incurred or 
aggravated during a period of active service, ACDUTRA, or 
INACDUTRA or any incident therein.

5.  The veteran was not treated for any psychiatric disorder 
during any period of active service, ACDUTRA, or INACDUTRA; nor 
is there competent evidence that the veteran's subsequently 
diagnosed anxiety disorder or panic disorder is the result of a 
disease or injury incurred or aggravated during a period of 
active service, ACDUTRA, or INACDUTRA or any incident therein.

6.  Regarding the claimed stomach disorder, liver disorder and 
irregular heart beat, there is no competent evidence that the 
veteran was diagnosed with any of these disorders during a period 
of active service, ACDUTRA, or INACDUTRA, nor is there competent 
evidence of a current diagnosis for any of these claimed 
disorders.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a chronic back disorder; residuals of a (left) 
ankle injury; residuals of a (left) knee injury; a chronic 
stomach disorder; a chronic liver disorder; an acquired 
psychiatric disorder; and an irregular heart beat.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the veteran's service medical records reveals 
that he underwent periodic physical examinations which were 
entirely normal in September 1975, February 1979, June 1983, and 
September 1987.  During the June 1983 examination, the veteran 
gave a history of recurrent back pain.  It was noted that his 
civilian employment was as a truck driver and he had periodic 
back pain.  However, examination findings were entirely normal.  
There were no further pertinent complaints during the above 
examinations.  A clinical record dated April 2, 1989, notes that 
the veteran reported feeling a sudden sharp pain in his left back 
when he turned around in his chair while viewing a training 
video.  There was thoracic tenderness on examination and an 
assessment of thoracic muscle strain.  He was placed on a profile 
to do no heavy lifting.  Within the veteran's service medical 
records is a handwritten note, signed by the veteran and dated 
April 3, 1989, in which he reported jumping from a truck while in 
the process of transferring a tail gate and slipping on ice and 
landing on his knees.  He reported that his left knee hurt 
afterwards.  However, there is no clinical record showing any 
treatment of the left knee.  During his final periodic 
examination in April 1991, the veteran complained of depression, 
nervousness and shortness of breath.  There was a notation of him 
experiencing public anxiety.  However, all examination findings 
were normal.

In April 1994, the veteran submitted his original claim seeking 
service connection for a back disorder and an ankle disorder.

Received in April 1991 were private medical records from J. 
Wickenden, M.D., showing treatment of the veteran from 1984 
through 1992.  A clinical record noted in June 1984, that the 
veteran had jumped about 5 feet from a poultry delivery truck, 
landing with all his weight on the left lower extremity.  Since 
then, he was experiencing a grinding crepitance in the left ankle 
and a popping in the left knee.  There was a crepitance in the 
ankle, but remainder of examination was unremarkable.  X-ray 
study of the ankle was negative and there was no X-ray study of 
the knee.  Future X-ray study to assess any deterioration of 
cartilage due to blunt trauma was suggested.

The next pertinent clinical record from Dr. Wickenden, dated in 
March 1992, noted that the veteran had never previously had a 
significant back problem, but while bending to put wood in his 
furnace, he experienced acute right low back and buttock pain.  
There was an impression of a bulging or herniated lumbar disc.  
This record also reported a past history of the veteran having 
undergone a left knee arthroscopy in 1991 and having been told he 
had arthritis in the knee.  X-ray study of the lumbosacral spine 
revealed mild to moderate degenerative changes at multiple levels 
throughout the lumbar region.  It was also reported that his left 
knee had become more painful and stiff since his back problem due 
to altered posture.  Lodine was prescribed.  In April 1992, there 
was an impression of patellofemoral pain syndrome with some 
softening of the articular cartilage on the patella.  The veteran 
was fit with a knee support brace.  His employment as a bus 
driver was noted.  His medication was switched from Lodine to 
Relafen.  Subsequent records indicate continued back and knee 
pain and the veteran was noted to be experiencing stomach upset 
due to medication.  He was scheduled for back surgery.  In May 
1992, it was noted that the records from the veteran's prior 1991 
left knee arthroscopy had been obtained and reviewed and among 
the findings was that of a complex tear of the posterior horn of 
the lateral meniscus.  In June 1992, the veteran underwent a L4-5 
laminectomy and disc excision.  In July 1992, the veteran was 
reported as doing well post-operatively and he was feeling 90 
percent better.  His examination was benign.  The veteran was 
subsequently reported as doing well and returned to his job as a 
school bus driver.

On VA examination in October 1994, the veteran gave a history of 
having sprained his ankle some 16 years previously, although he 
was unsure of which ankle and claimed no sequelae.  He also 
reported seeking service connection for the left knee.  There was 
a history of surgery on the left knee in August 1991.  There was 
palpable crepitus of the left patella and an impression of 
residuals of the left knee surgery.  The veteran also gave a 
history of his back bothering him ever since a strain in service 
in April 1989.  There was an impression of chronic degenerative 
disc disease status post right L4-5 lumbar laminectomy.

In October 1994, the veteran submitted a supplemental claim 
seeking service connection for a stomach disorder, a liver 
disorder, an anxiety disorder, and an irregular heart beat, each 
claimed as secondary to his back condition.  The veteran also 
submitted additional private medical records from Dr. Wickenden.  
Amongst these was a June 1994 record reporting recurring back 
pain.  It was reported that while working in the garden the 
previous week, he had experienced radiating pain in the right 
lower extremity.  The veteran had numerous other physical 
complaints and it was noted that in the past he had not tolerated 
non-steroid anti-inflammatory medication.

In July 1995, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal before a 
VA hearing officer.  The veteran testified that in April 1989, he 
was on weekend duty with the Guard and changing truck tires and 
then went to a classroom and twisted his back.  He stated that 
was when his back started to bother him and was the cause of all 
subsequent problems.  He stated that was the first time his back 
had bothered him.  The veteran further testified that taking pain 
medication for his back had resulted in stomach and liver 
problems, as well as an irregular heartbeat.  (See Transcript, 
pp. 2-3).  Regarding his ankle, the veteran reported twisting the 
ankle while out on a field exercise with a backpack for the 
Guard.  The veteran stated he was treated for this but the 
records were lost.  (See Transcript, p. 4).  The veteran stated 
this ankle injury happened in 1973 or 1974.  (See Transcript, 
p. 12).  He stated this injury was to the left ankle.  (See 
Transcript, p. 13).  He also reported that he had not sought any 
treatment for the ankle over the last 20 years.  (See Transcript, 
p. 18).  The veteran reported hurting his knee while on weekend 
duty with the Guard.  He stated he jumped off a trailer and 
slipped on ice, hurting his knee, in 1989.  The veteran stated 
that he did not seek any treatment but did make a statement about 
the injury for the unit.  (See Transcript, p. 5).  The veteran 
reported the knee continued to bother him for the next two years 
but he sought no treatment.  However, after he jumped off a 
ladder in 1991, he needed to have surgery on the knee.  (See 
Transcript, pp. 21-22).  Regarding his claimed anxiety, the 
veteran reported having anxiety attacks on duty while standing in 
formation or marching in parades.  (See Transcript, p. 6).  The 
veteran also stated that he believed his anxiety was secondary to 
his back injury.  (See Transcript, p. 12).  In general, the 
veteran testified that he was in sound condition when he entered 
the service in 1971, but not when he left in 1991, and therefore 
service connection was requested.  (See Transcript, p. 11).  A 
complete transcript of the testimony is of record.  

During his hearing on appeal, the veteran also submitted numerous 
private medical records into the record.  Amongst these records 
were treatment records dated throughout 1989 and 1990 with an 
assessment of chronic anxiety for which Xanax was prescribed.  In 
August 1990, the veteran gave a history of experiencing 
hyperventilation while marching in a parade with the Guard.  In 
another record, with an illegible date, the veteran gave a 
history of having to step out of formation because he felt light 
headed.  Other records pertained to the veteran's knee.  In July 
1991, it was noted that the veteran had a past negative history, 
but about three weeks earlier had fallen off a four foot ladder, 
twisting the left knee and striking the knee on a stone.  The 
impression was of an internal derangement of the knee with 
probable bucket handle tear of the medial meniscus and a locked 
knee.  The veteran was referred for an arthroscopy, which was 
performed in August 1991.  These records were entirely negative 
for any history of an injury to the knee during military service.

Received in September 1995 was a private psychological evaluation 
of the veteran performed by F. Luongo, Ph.D.  This record 
indicated a diagnosis of panic disorder.  In the report, the 
veteran provided a history of a severe back injury in 1988 while 
performing duty with the National Guard.  The onset of anxiety 
attacks was reported after his surgery in 1991.  The examiner 
opined that the veteran's back injury resulted in an uprush of 
anxiety which had gradually worsened over the past six or seven 
years, giving rise to a panic disorder of moderate proportions.

II.  Analysis

The veteran and his representative contend in essence, that he 
injured his back, left knee, and left ankle while performing 
reserve service with the National Guard, and that, therefore, 
service connection is warranted for his current back, knee and 
ankle disorders.  The veteran contends that his other claimed 
disorders are all secondary to his back injury and the treatment 
for his back injury.  The veteran has also argued, in the 
alternative, that he was healthy when he entered the National 
Guard in 1971, but had numerous physical ailments by the time he 
retired in 1991.  He has argued that the presumption of soundness 
should be applied and reasonable doubt should be granted so as to 
warrant service connection for all claimed disorders.

In order to establish service connection for a disability, there 
must be objective evidence which establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection may 
be granted for a disease diagnosed after service discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board notes that except for a brief period of active service 
in 1971, the remainder of the veteran's military service was 
either ACDUTRA or INACDUTRA.  In this regard, it is noted that 
service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service or while performing ACDUTRA.  38 U.S.C.A. § 106.  The 
term "active military service" includes any period of active duty 
for training during which the veteran was disabled from a disease 
or injury incurred or aggravated in line of duty and any period 
of inactive duty training during which the individual was 
disabled from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

The threshold question which the Board must address in this case, 
as to all the veteran's claims, is whether the appellant has 
presented well-grounded claims.  A well-grounded claim is one 
which is plausible.  If he has not, the claims must fail and 
there is no further duty to assist in the development of the 
claims.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its decision 
in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") which 
made clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 9 
Vet. App. 341 (1996).  The United States Supreme Court declined 
to review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability (medical 
evidence).  See Elkins v. West, 12 Vet. App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 142-143 (1992) (service 
connection may be granted for a chronic, not acute, disease or 
disability); and Brammer v. Derwinski, 3 Vet. App. 223 (1992)  
(Congress specifically limits entitlement for service-connected 
disease or injury to cases where such injury resulted in a 
present disability).

Evidentiary assertions by the veteran must be accepted as true 
for the purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

As explained further below, the Board finds that all of the 
veteran's current claims seeking service connection are not well-
grounded claims.

Regarding the claimed back disorder, the Board notes that the 
veteran was treated for one incident of back pain while 
performing INACDUTRA service.  Specifically, service medical 
records indicate that the veteran experienced thoracic tenderness 
and was diagnosed with a thoracic muscle strain in April 1989.  
However, subsequent service medical records are negative for any 
residuals of that injury.  In particular, on a service 
examination in April 1991, the veteran had no complaints 
regarding his back and examination findings were normal.  The 
veteran's current complaints regarding his back can be traced to 
a March 1992 record from Dr. Wickenden, which clearly reported 
that the veteran injured his back while picking up firewood and 
there was a diagnosis of a herniated lumbar disc.  The veteran 
subsequently underwent an L4-5 laminectomy.  There is no 
competent evidence of record establishing any nexus between the 
veteran's current lumbar back disorder, and his thoracic muscle 
strain during INACDUTRA service.  See Caluza, supra.

Turning now to the veteran's claimed left knee and left ankle 
disorder, the Board notes that the veteran did report an incident 
in which he fell and banged his left knee during INACDUTRA 
service.  This is demonstrated by an April 1989 statement in the 
veteran's service records, although the veteran sought no 
treatment and there were no subsequent medical findings of any 
residual injury to the left knee.  The veteran has also claimed 
to have twisted his ankle once in 1973 or 1974 during INACDUTRA 
service.  This is not supported by his service medical records as 
there is no record of treatment for any such injury.  
Nonetheless, solely for purposes of determining the well-
groundedness of the claim, the credibility of the veteran's 
contentions will be presumed.  See King, supra.  However, even 
assuming the credibility of the veteran's contentions, subsequent 
service medical records are negative for any residuals for either 
a left knee or left ankle disorder.  As was the case with the 
veteran's claimed back disorder, on a service examination in 
April 1991, the veteran had no complaints regarding his knee or 
ankle and examination findings were normal.  The veteran's 
current complaints regarding his knee and ankle can be attributed 
to either the June 1984 incident in which he jumped off of a 
poultry truck, or more likely, to the July 1991 incident in which 
he fell off of a four foot ladder.  Both of those incidents are 
documented in private medical records and neither occurred during 
a period of service.  A July 1991 record noted that the veteran 
had a prior negative history until the fall from the ladder and 
it was only after that fall that a torn meniscus was indicated 
and that the veteran was scheduled for a knee arthroscopy.  As 
was the case with the veteran's claimed back disorder, there is 
no competent evidence of record establishing any nexus between 
the veteran's currently claimed knee and ankle disorders, and any 
incident during active, ACDUTRA, or INACDUTRA service.  See 
Caluza, supra.

Addressing the other claimed disorders, the Board notes that the 
veteran has made contentions of a stomach disorder, a liver 
disorder, and an irregular heartbeat.  However, there is no 
competent evidence of record of a diagnosis for any of these 
claimed disorders, either in service or not in service.  As such 
these claims are all not well-grounded.  See Rabideau and  
Brammer, supra.

As for the veteran's claimed psychiatric disorder, there is 
evidence that he has been diagnosed with an anxiety disorder and 
with a panic disorder, as evidenced by private medical records.  
However, service medical records are entirely negative for any 
complaints or treatment pertinent to such a claimed disorder.  
The veteran did give a history of public anxiety during an April 
1991 examination in service, but findings were normal.  Once 
again, as was the case with the veteran's claimed back disorder, 
there is no competent evidence of record establishing any nexus 
between the veteran's currently claimed psychiatric disorder, and 
any incident during active, ACDUTRA, or INACDUTRA service.  See 
Caluza, supra.

As to the claimed stomach, liver, irregular heart beat, and 
psychiatric disorders, the Board has also carefully considered 
the veteran's contentions that service connection is warranted 
for all of these disorders as they are secondary to his claimed 
back disorder.  The Board notes, however, that service connection 
for a back disorder has been denied as explained above.  
Therefore, secondary service connection can not be granted for 
any of these claimed disorders on this basis and the veteran's 
contentions are without merit.  See 38 C.F.R. § 3.310.

In summation as to all the above discussed disorders, the Board 
has carefully considered the veteran's contentions and testimony 
to the effect that he believes all of his currently claimed 
disorders (including those for which there is no current 
diagnosis) are due to service.  As to all these claims, inasmuch 
as the veteran is offering his own medical opinion and diagnoses, 
the Board notes that the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical nexus"); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As noted previously, the Caluza precedent requires, for a claim 
to be well grounded, competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The veteran has not provided 
competent medical evidence to satisfy the requirements of Caluza.  
As such evidence has not been presented here, the veteran has not 
submitted well-grounded claims of service connection.

It should also be noted that certain presumptions, such as the 
presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) 
and the presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306) apply only to periods of active military service.  
INACDUTRA or ACDUTRA are not active military service unless the 
individual was disabled or died from a disease or injury, or 
injury, respectively, incurred or aggravated in line of duty.  
38 U.S.C.A. § 101 (24).  This is not the case here for the 
reasons outlined above.  See also Paulson v. Brown, 7 Vet. 
App. 466 (1995).  In this regard, the Board has considered the 
veteran's contentions that service connection is warranted by the 
application of the presumption of soundness.  However, the Board 
finds that the veteran is mistaken in his belief that this 
principle governs his current claims.  Although the appellant in 
this case is a veteran, since he served on active duty in 1971, 
his multiple claims of service connection relate solely to 
periods of ACDUTRA or INACDUTRA. The presumption of soundness, 
therefore, does not apply.

Likewise, the Board has also considered the doctrine of giving 
the benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. § 3.102, but the evidence is not of such 
approximate balance as to warrant its application.  As all of the 
veteran's claims are not well-grounded, service connection must 
be denied.

The Board is also satisfied that the RO took all reasonable steps 
to properly develop the veteran's claims.  In this regard, the 
Board notes that this case has been previously remanded and all 
available service medical records and service personnel records 
have been obtained, as have all pertinent private medical records 
identified by the veteran.  The veteran has not informed VA of 
the existence of any available evidence that would render his 
claims well grounded.  He has not contended that any further 
relevant records exist.  The Board therefore finds that no 
further action is warranted relative to the development of the 
appellant's claims, based upon the information currently of 
record.  Hence, the Board concludes that there are no additional 
pertinent records of treatment which are not in the claims folder 
and would be available.  See Counts v. Brown, 6 Vet. App. 473, 
477 (1994).

Therefore, under the circumstances of this case, the appellant's 
application is not incomplete, and VA has not been put on notice 
that other relevant evidence exists, or could be obtained, which, 
if true, would make the claims "plausible."  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); see also Epps v. Brown, supra.  
Moreover, VA is not required to notify the veteran of particular 
evidence needed to make his application complete if the 
Department has not reasonably had notice of the existence of such 
evidence.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  Consequently, a remand for additional evidentiary 
development is not warranted under the facts of this case.


ORDER

Entitlement to service connection is denied for a chronic back 
disorder; residuals of a (left) ankle injury; residuals of a 
(left) knee injury; a chronic stomach disorder; a chronic liver 
disorder; an acquired psychiatric disorder; and an irregular 
heart beat, as all of the claims are not well-grounded.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

